Citation Nr: 0716279	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a sciatic nerve 
condition, bilateral legs, to include as secondary to low 
back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a sciatic nerve 
condition, secondary to a low back condition; and denied 
service connection for PTSD, apparently reopening the claim 
based on new and material evidence, but denying the claim on 
the merits.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
requested a local hearing on his VA-Form 9, but later 
withdrew the request in March 2005.


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for PTSD in October 2000 on the basis that the 
veteran's stressors could not be verified.  The veteran filed 
a motion to reconsider, which was denied in December 2000, 
but did not appeal the decision.

2.  Evidence received since the final October 2000 Board 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.

3.  The record does not show a probative diagnosis of PTSD in 
service.

4.  The veteran's reports of stressors in service are 
outweighed by the fact that there is no direct, corroborative 
evidence of exposure to the reported stressor events in-
service.

5.  The record does not contain any medical evidence of a 
sciatic nerve disability.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 20.1100, 20.1104, 
20.1409 (2006).

2.  New and material evidence having been received since the 
October 2000 Board decision, the claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 4.125(a) (2006).

4.  A sciatic nerve disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The Board originally denied entitlement to service connection 
for PTSD in November 1990, on the basis that the diagnosis of 
PTSD was not reasonably substantiated.  The veteran did not 
appeal this decision; so it became final.  38 U.S.C.A. § 7104 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 20.1100, 20.1104, 
20.1409 (2006).

The veteran filed a claim to reopen entitlement to service 
connection for PTSD in November 1990.  The Board reopened the 
claim in October 2000, finding that the veteran had submitted 
new and material evidence, but denied the claim on the 
merits, on the basis that there was no credible supporting 
evidence of record demonstrating that the veteran's claimed 
stressors actually occurred.  The veteran filed a motion for 
reconsideration, which the Board denied in December 2000.  
The veteran did not file an appeal; so the October 2000 
decision became final, as well.  Id.

The veteran filed another claim to reopen service connection 
for PTSD in April 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the October 2000 Board decision 
consists of stressor statements from the veteran that he 
witnessed children wrapped in explosives getting blown up 
during his service in Vietnam.  VA medical records dated from 
2001 to 2004 show continued diagnoses of PTSD.

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to 
unestablished facts necessary to substantiate the claim, 
specifically the existence of an in-service stressor and a 
current diagnosis of PTSD.  This evidence raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.  Accordingly, the information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and the claim is reopened. 38 U.S.C.A. 
§ 5108.

The veteran's claim to reopen service connection for PTSD 
based on new and material evidence has been considered with 
respect to the duties to notify and assist, including the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
respect to the claim for a sciatic nerve condition by letter 
dated in April 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
any evidence in his possession that pertains to the claims.  
In an August 2005 letter, the RO requested the veteran to 
notify VA of his PTSD stressors and other evidence to 
substantiate his PTSD claim. 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is being denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified, and the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 
128, 146-47.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The regulation which governs claims for secondary service 
connection, 38 C.F.R. § 3.310, was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran seeks service connection for PTSD.  He contends 
that he has suffered from PTSD symptoms since his service in 
Vietnam.  Two of his acquaintances submitted statements in 
1991 also indicating that they have observed the veteran's 
PTSD symptoms since service.  The veteran thus contends that 
he currently has PTSD directly related to his service, 
entitling him to disability compensation.

Initially, the record shows some evidence of a current PTSD 
diagnosis.  VA medical records dated from 1989 to 2004 and 
private medical records dated from 1987 to 1992 show 
diagnoses of PTSD.  Some of these diagnoses are noted to be 
related to the veteran's military service.

None of the diagnoses, however, are based on corroborated 
PTSD stressors.

Over the years, the veteran has reported numerous stressors.  
As part of his original claim, in 1989, he stated that the 
ship he was stationed on was a salvage ship and that one of 
his fellow shipmates, who he named, drowned during a salvage 
operation in June 1969.  He also stated that he served as a 
ship gunner and was ordered to fire at anything that moved 
while on guard duty and that he saw a Vietnamese child get 
killed while on shore.   

On a June 1991 VA examination report, he stated that he had 
two bad experiences in Vietnam.  The first one was when he 
was attacked and they had a death; the second one was when 
his aircraft landed for construction work and they were 
attacked by Viet Cong.  He noted that he had used a machine 
gun and that they had one death and several wounded.

Most recently, in May 2004, the veteran reported that he 
recalled seeing small children wrapped with explosives 
getting blown up in Vietnam.

These reports are not documented or supported by the service 
medical and personnel records.  The veteran's DD-Form 214 
indicates that his military occupational specialty was CS-
3000 Cook.  He served on the USS Deliver, ARS-23 from 
September 16, 1969 to March 16, 1970 and was awarded the 
Vietnam Service Medical and Vietnam Campaign medal.  
Additional service personnel records note he was authorized 
to wear a Bronze Star for service in Vietnam.  The personnel 
records do not show that the veteran received any combat-
related medals for his service.  

Service medical records show that upon enlistment examination 
conducted in July 1968, psychiatric evaluation was normal, 
although the examiner noted that the veteran appeared and 
acted as if mentally slow.  The service medical records are 
negative for complaints, findings, treatment, or diagnosis of 
a psychiatric condition.  Upon separation examination 
conducted in November 1970, a psychiatric evaluation was 
normal.

In June 1997, the Department of the Army U.S. Army & Joint 
Services Environmental Support Group (ESG) provided the 1969 
history of the USS Deliver, the ship to which the veteran was 
assigned.  The USS Deliver history confirmed that the members 
aboard the ship conducted salvage operations in the Western 
Pacific area, to include Vietnam, during the veteran's tour 
of duty.  It was noted that the history did not state that 
anyone drowned during a salvage operation and that there was 
no documentation of death or injury to the individual 
specifically identified by the veteran.

Another response from ESG was received in April 1999, which 
showed the USS Deliver history indicated that the members 
aboard that ship performed tasks including recovering marker 
buoys, repairing offshore petroleum lines, making buoy 
arrangements and salvaging mooring buoys and watercraft.  The 
history did not mention that the ship came under enemy fire 
or participated in combat activity.  No casualty information 
about the individual identified by the veteran as having died 
during naval service could be found.

As there is no credible supporting evidence that the claimed 
in-service stressors actually occurred, the multiple 
diagnoses of PTSD throughout the record are not 
substantiated.  Thus, they are of little probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history]; and 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  

In this case, the veteran has testified as to numerous 
stressors he indicated occurred in service.  Although these 
statements are relevant to the veteran's claim and his 
attempt to corroborate the occurrence of alleged in-service 
events, the veteran's testimony and lay statements, alone, 
cannot establish in-service occurrence.  See generally, 
Moreau v. Brown, 9 Vet. App. 389 (1996).  In addition, the 
veteran's statements are of little or no probative value 
because the preponderance of the remaining objective evidence 
of record does not support his contentions.  There is no 
evidence of in-service treatment for a psychiatric disorder; 
nor is there any confirmation in the personnel records that 
the veteran experienced any of his claimed stressors.   

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Ortiz, 274 F.3d at 1365; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Sciatic nerve condition, secondary to low back strain

The veteran seeks service connection for sciatica on both 
legs, secondary to his service-connected back disability.  
The record shows the veteran is service-connected for low 
back strain.  He stated that he has pain and tingling from 
the low back down to his legs and feet caused by a sciatic 
nerve condition.  An acquaintance also submitted a statement 
in 1991, indicating that the veteran's complaints of leg pain 
had been observed since service.  The veteran thus asserts 
entitlement to disability compensation for a sciatic nerve 
condition.

The record shows multiple complaints of pain and numbness in 
the legs.

A January 1992 VA examination report shows complaints of 
numbness and soreness in the right leg.  A February 1992 VA 
examination showed that a straight leg raising test on right 
and left caused pain in the lower back at 45 degrees.  An 
August 1998 VA examination report shows complaints of pain, 
stiffness, and numbness that radiates to the right leg.  On 
physical examination, the veteran flinched with palpation to 
right lower back and had bilateral lower back pain with 
straight leg raise.  In April 2003, a VA examination report 
notes complaints of a constant tingling sensation and prickly 
pain of the anterior thighs, which increased in intensity 
with increased activity.  The veteran also complained of 
occasional pain which radiated from the back to both thigh 
areas.

The veteran's statements regarding his symptoms are accepted 
as credible evidence because he is competent to so and there 
is no reason to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  The medical evidence, however, does not 
show a sciatic nerve condition as the cause for the veteran's 
complaints.  

One year after service in December 1971, a VA medical record 
notes that there was no tenderness in the sciatic notch.

Private physical examination in October 1996 showed decreased 
pinprick sensation at all extremities in stocking patterns.  
Deep tendon reflexes were normoactive and symmetric.  The 
electromyograph (EMG) report showed a normal study with no 
electrical evidence of peripheral neuropathy.

An August 1998 VA examination report shows that deep tendon 
reflexes were 2+ and sensation was intact.  

An April 1999 VA physical examination report shows two-point 
discrimination to great toes; great toe strength was 5/5 
bilaterally.  There was no sensory deficit to brush or 
pinprick throughout lower extremity, from thighs to shins, 
front and back, dorsal, and plantar aspects of feet.  An 
April 1999 VA peripheral nerve examination report noted that 
an EMG of his right peroneal nerve was normal to motor and 
sensory examination.  The examiner noted that the veteran's 
complaints of paresthesias, dysesthesias, and other sensory 
abnormalities were unclear but that he had none at that time.  
In July 1999, a VA radiology report notes compression of the 
thecal sac eccentric to the right, which might cause 
symptomatic compression or irritation of the exiting right L5 
root.  

An October 2000 VA medical record notes that neurological 
examination of the back was intact.  Straight leg raising 
test was negative.  An August 2001 VA EMG report shows a 
study of the back and right lower extremity did not reveal 
abnormal electrical signs or evidence of radiculopathy or 
peripheral neuropathy. 

An April 2003 VA examination report notes that neurological 
examination showed gait, posture, and balance were normal.  
Deep tendon reflexes were 2+/4 and symmetrical.  The examiner 
noted that there was no evidence of sensory or motor 
impairment on the examination.

In May 2004, a VA examination report shows the veteran's 
history was consistent with L5-S1 radiculopathy.  On physical 
examination, however, there was no evidence of paralysis, 
neuritis, neuralgia, muscle wasting, atrophy, or involuntary 
movement.  Neurologically, the veteran remained intact.  
Gait, posture, and balance were normal.  Deep tendon reflexes 
were 2+/4 and symmetrical.  A May 2004 EMG impression showed 
a normal study.  There was no peripheral neuropathy in the 
right leg and no right lumbosacral nerve root lesion 
detectable.  The diagnosis was no evidence of right L5-S1 
radiculopathy.

A March 2005 private medical "Scheduled Procedure 
Questionnaire / Order for a lumbar MRI includes a diagnosis 
of lower back pain with radiculopathy, without explanation or 
amplification. There is no lumbar MRI report, however, and no 
evidence that the MRI was ever done.

An October 2005 VA neurological examination report shows the 
veteran was unable to give full effort while testing in the 
lower extremities due to the low back pain, but motor 
strength was grade 4+/5 in lower extremities.  Sensory 
examination to include sacral segments was normal.  There was 
inconsistent scattered hypesthesia of the lower extremities 
and no myotomal deficits.  Motor examination showed normal 
power bulk tone and symmetry of the muscle groups of the 
lower extremities.  Reflexes were intact and equal.  Straight 
leg raise was negative to 90 degrees bilaterally.    

The October 2005 examiner noted that the service medical 
records showed back pain and decreased pinprick on the left 
calf and foot in September 1970 and found that it was as 
likely as not that the sciatic nerve condition had its onset 
during service.  The service medical records confirm the 
finding in September 1970 of decreased pinprick on the left 
lower extremity.  The October 2005 VA medical opinion is not 
probative, however, because the examiner did not diagnose a 
current sciatic disability.  Rather, he found the 
neurological examination results to be unremarkable and 
specifically found the sensory examination to be normal.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the 
same reason, the veteran's secondary service connection claim 
for a sciatic nerve condition as related to his service-
connected back disability fails.  See 38 C.F.R. § 3.310.

While the veteran's lay assertions have been considered, as a 
layperson, lacking in medical training and expertise, he is 
not competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
sciatic nerve condition, to include as secondary to low back 
strain is not warranted.  Ortiz, 274 F.3d at 1365; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the claim is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sciatic nerve 
condition, bilateral legs, to include as secondary to low 
back strain is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


